Exhibit 10.40 AMENDMENT OF ANGELICA CORPORATION EMPLOYMENT AGREEMENT James W. Shaffer This Amendment of the Angelica Corporation Employment Agreement with James W. Shaffer (the “Agreement”) has been entered into this 17th day of December, 2007, by and between Angelica Corporation, a Missouri corporation (the “Company”), and James W. Shaffer, an individual (the “Executive”). WHEREAS, the Company and the Executive previously entered into that certain agreement dated as of September 9, 2004, regarding the employment relationship between the Company and the Executive (the “Original Agreement”); and WHEREAS, the Company and the Executive desire to amend the Original Agreement as of the date hereof to conform to the provisions of the regulations under Section 409A of the Internal Revenue Code; NOW THEREFORE, in consideration of the mutual promises herein contained, the Company and the Executive hereby amend the Original Agreement as follows: 1.Section 1.1(i) is amended to read in its entirety as follows: 1.1(i) “Date of Termination” has the meaning set forth in Section 3.8 of this Agreement.In all cases, a “Date of Termination” shall only occur upon separation from service from the Company and all of its affiliates, as defined in Treasury regulations under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (generally, separation from the 50% controlled group that includes the Company). 2.Section 2.4(f) is amended to add the following sentence to the end of said Section: Expense reimbursements described in this Section 2.4(f) will be made no later than the end of the calendar year following the calendar year in which the expenses are incurred. 3.Section 3.4 is amended to read in its entirety as follows: 3.4 Good Reason.The Executive may terminate his employment with the Company during the Employment Period for “Good Reason,” which shall mean the occurrence of one or more of the following without the consent of the Executive: 3.4(a) a material reduction in the Executive’s Annual Base Salary; 1 3.4(b) a material reduction in the Executive’s authority, duties or responsibilities; 3.4(c) a material reduction in the budget over which the Executive retains authority; 3.4(d) a material change in the geographic location at which the Executive must perform the services under this Agreement; 3.4(e) any other action or inaction that constitutes a material breach by the Company of this Agreement. Any termination of the Executive’s employment based upon a good faith determination of “Good Reason” made by the Executive shall be subject to a delivery of a Notice of Termination by the Executive to the Company in the manner prescribed in Section 3.7 within ninety (90) days of the first occurrence of an event that would constitute Good Reason and subject further to the ability of the Company to remedy the condition within thirty (30) days of receipt. 4.Section 3.8 is amended to read in its entirety as follows: 3.8 Date of Termination. “Date of Termination” means (i) if the Executive’s employment is terminated by the Company for Cause or any other reason, the date of receipt by the Executive of the Notice of Termination or any later date specified therein, as the case may be, (ii) if the Executive’s employment is terminated by reason of death or Disability, the date of death of the Executive or the Disability Effective Date, as the case may be, or (iii) if the Executive’s employment is terminated by the Executive for Good Reason, the date specified in the Notice of Termination which date shall not be more than two (2) years after the initial occurrence of the Good Reason event as specified in Section 3.4 or less than thirty (30) days after the receipt of such notice; or (iv) if the Executive’s employment is terminated by the Executive voluntarily (either prior to or after a Change in Control Date), the date that is specified in the Notice of Termination that is at least six months after the receipt of the Notice of Termination by the Company unless the Company decides to waive or shorten the notice period in its sole discretion.If within thirty (30) days after any Notice of Termination is given, the party receiving such Notice of Termination notifies the other party that a dispute exists concerning the termination, the Date of Termination shall be the date on which the dispute is finally determined, either by mutual written agreement of the parties, or by a final judgment, order or decree of a court of competent jurisdiction (the time for appeal therefrom having expired and no appeal having been perfected). 2 5.Sections 4.1(a) is amended to read in its entirety as follows: 4.1(a) Accrued Obligations.
